Citation Nr: 0830633	
Decision Date: 09/10/08    Archive Date: 09/16/08	

DOCKET NO.  06-25 501	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio



THE ISSUE

Entitlement to VA nonservice-connected pension.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. Johnston, Counsel




INTRODUCTION

The veteran had active military duty from July 1971 to 
September 1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2004 decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, which denied the veteran's application for 
nonservice-connected pension benefits because countable 
income exceeded the maximum annual disability pension limit 
set by law.  The case is now ready for appellate review.



FINDINGS OF FACTS

1.  All relevant evidence necessary for a fair and equitable 
disposition of the issue on appeal has been requested or 
obtained.

2.  Countable income for nonservice-connected pension 
benefits includes income of both a veteran and his cohabiting 
spouse, and the veteran's spouse earns income well in excess 
of the annual income limit for a veteran with one dependent.



CONCLUSION OF LAW

The criteria for an award of nonservice-connected pension 
have not been met.  38 U.S.C.A. §§ 1521, 5102, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.23, 3.262, 3.271 (2007).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Law and Regulation:  The Veterans Claims Assistance Act 
(VCAA) and regulations implementing this liberalizing 
legislation are applicable to the veteran's claim.  The 
veteran was not provided VCAA notice in this case, and the 
Board finds that this is not fatally defective for the 
following reasons.  The veteran submitted his formal claim 
for pension in March 2006, and this claim clearly noted the 
veteran's and his cohabiting spouse's income and assets.  
Specifically, this form clearly noted that his spouse had an 
annual income of $29,000.  This was well in excess of twice 
the amount of the maximum annual income for payment of any 
pension whatsoever.  

Accordingly, the RO notified the veteran that his claim for 
pension was denied and clearly explained the basis for denial 
was the fact that countable income far exceeded the maximum 
amount for payment of any pension.  The veteran disagreed and 
initiated this appeal, but both his notice of disagreement 
and substantive appeal simply addressed his inability to work 
as a result of physical disability.  At no time did he argue 
or contest his earlier reported income for his spouse.  

In due course, the veteran was provided with a Statement of 
the Case which included all of the various laws and 
regulations regarding payment of pension, including the fact 
that the maximum amount of countable income for payment of 
any pension for a veteran with one dependent was $13,855 (in 
December 2005).  

While the veteran perfected an appeal, he has never at 
anytime presented any evidence or argument to contradict the 
assertion in his formal claim that his wife earned $29,000 
annual employment income.  The denial of pension and this 
appeal rest on this one single, simple fact.  He certainly 
has actual notice of this single fact at issue, and thus the 
evidence necessary to substantiate his claim.  

The Board finds that any prejudice attributable to a lack of 
VCAA notice in this appeal is rebutted based upon application 
of the governing laws and regulations regarding maximum 
countable income against the known and undisputed facts.  
Essentially, the outcome of this appeal is governed by 
application of law, and there is no evidence available which 
could substantiate the veteran's claim.  38 U.S.C.A. 
§ 5103A(a)(2); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  

Improved (nonservice-connected) pension is a benefit payable 
by VA to a veteran of a period of war who is permanently and 
totally disabled from nonservice-connected disability, not 
the result of the veteran's willful misconduct.  One 
prerequisite to entitlement is that the veteran's income not 
exceed the applicable maximum pension rate specified in 
38 C.F.R. § 3.23.  38 U.S.C.A. § 1521(a)(b); 38 C.F.R. 
§ 3.3(a).  Pension benefits are paid at the maximum annual 
rate, reduced by the amount of annual income received by the 
veteran.  38 U.S.C.A. § 1521 (b); 38 C.F.R. §§ 3.3(a), 
3.323(a)(b)(d).  

In determining countable annual income for improved pension 
purposes, all payments of any kind or from any source 
(including salary, retirement or annuity payments, or similar 
income) shall be included except for listed exclusions.  See 
38 U.S.C.A. § 1503 (a); see also 38 C.F.R. §§ 3.260, 3.261, 
3.263, 3.271(a).  Medical expenses in excess of 5 percent of 
the maximum annual pension rate, which have been paid by the 
veteran, may be excluded from an individual's countable 
income for the same 12-month annualization period to the 
extent that they were paid.  38 C.F.R. § 3.272(g).  

Analysis:  The veteran's claim for pension, received in March 
2006, specifically reported at Block 33a, that his spouse 
earned $29,000 per year.  There was additional net worth 
listed, which is not necessary to address in this appeal.  At 
the time of this application, the income limit for a veteran 
with one dependent (applicable for the veteran and his 
spouse) was $13,855.  The veteran's spouse was shown to be 
employed with an annual income over twice the amount of this 
income limit at $29,000 per year.  Assuming, without 
conceding, that the veteran met all other prerequisites for 
payment of pension, including wartime service and total and 
permanent disability attributable to nonservice-connected 
disabilities, no pension of any kind would be payable because 
the veteran's household countable income far exceeded the 
income limit for a veteran with one dependent.  Although this 
amount is revised annually, the veteran's spouse's reported 
annual earnings far exceed incremental increases in the 
maximum annual income amount over the ensuing years from 2006 
forward.  

The veteran's application for pension also included a listing 
at Block 34a of $120 paid in medical expenses which were 
unreimbursed for the previous year.  No other medical 
expenses sufficient to reduce the veteran's annual income 
were reported, nor has the veteran submitted any additional 
medical expenses at any time during the pendency of this 
appeal.  It appears from a review of the claims folder that 
the veteran receives private medical care on an ongoing 
basis, and he has some form of health care coverage insurance 
benefits.

The veteran's annual countable income for computation of 
pension greatly exceeds the amount of allowable income for a 
veteran and one dependent (spouse), and pension is not 
payable in any amount as a matter of law.  There is no 
interpretation of the facts of this case which would support 
a lawful award of nonservice-connected pension benefits for 
the veteran.  There can be no reasonable doubt regarding the 
outcome of this appeal.  The veteran's claim for a 
nonservice-connected disability pension must be denied due to 
the veteran's excessive annual countable income.  


ORDER

Entitlement to nonservice-connected disability pension is 
denied.



	                        
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


